Citation Nr: 1124308	
Decision Date: 06/27/11    Archive Date: 07/06/11

DOCKET NO.  10-19 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to 38 U.S.C.A. Chapter 33 post 9/11 GI Bill educational benefits in excess of 70 percent.


ATTORNEY FOR THE BOARD

J. Alsup, Counsel




INTRODUCTION

The Veteran served active duty between 21 January 2004 and 24 November 2005.

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from a November 2009 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which granted the Veteran educational benefits of 70 percent of the maximum amount payable under 38 U.S.C.A. Chapter 33.  The Veteran disagreed with the percentage awarded and perfected an appeal. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks 100 percent benefits under 38 U.S.C.A. Chapter 33 post 9/11 GI Bill.  Chapter 33 provides that a veteran is entitled to educational benefits if certain criteria are met and the amount of those benefits is generally determined by the amount of time a veteran spent on qualified active duty.  In this case, the RO determined that the Veteran had served about 22 months of qualifying active duty and that he was thus entitled to 70 percent benefits under 38 C.F.R. § 21.9640 which sets out the rates of payment of educational assistance under 38 U.S.C.A. chapter 33.  

The Veteran, however, contends that he is entitled to 100 percent benefits under provisions that state that a Veteran may establish eligibility for educational assistance under 38 U.S.C.A. chapter 33 based on active duty service after 10 September 2001, if the Veteran "serves a minimum of 30 continuous days and, after completion of such service, is discharged under other than dishonorable conditions due to a service-connected disability."  38 C.F.R. §§ 21.9520(b) and 21.9640 (2010).  

The RO denied his claim because the Veteran's DD-214 indicates that he was discharged for a pre-existing disability based on a finding by an Air Force Physical Evaluation Board (PEB) and, implicitly, that the disability was not service-connected at the time of discharge.  Therefore, the Veteran was not discharged "due to a service-connected disability."  The Veteran has responded that VA subsequently service-connected the disability, a right shoulder disability, and that he should be entitled to the 100 percent benefits.

Upon receipt of a substantially complete claim, VA has a duty to assist and inform a Veteran seeking benefits under 38 U.S.C.A. Chapter 33.  38 C.F.R. § 21.9510 (2010).  Under 38 C.F.R. §§ 21.1031, 21.1032 (2010), VA must notify a claimant of any information and evidence necessary to substantiate the claim and inform the claimant what information and evidence, if any, the claimant is to provide VA and which information VA will attempt to obtain for the claimant.  VA's duty to assist includes making reasonable efforts to help a claimant obtain evidence necessary to substantiate the claim including obtaining records from federal, state or local governments, medical records from private medical care providers or records from current or former employers.  In this case, no such notice was provided prior to the November 2009 administrative decision and no search for relevant records other than a search for qualified active duty service was made.  

The Board observes that the RO's decision that the Veteran was discharged without a service-connected disability is problematic.  Primarily, it does not appear that the language of the regulation requires what the RO has interpreted it to require.  The statute and regulation in question, 38 U.S.C.A. § 3311(a)(2)(A) and (B) (West 2010) and 38 C.F.R. § 21.9520 (2010), provide that an individual who serves 30 days after 11 September 2001 and is discharged or released from active duty for a service-connected disability is entitled to benefits, and 38 C.F.R. § 21.9460 states that a veteran who serves "at least 30 continuous days (Must be discharged due to service-connected disability)."  None of the cited provisions indicate when the finding of service connection must be made.  In addition, a PEB finding often does not include whether a particular injury or disability meets the criteria of service connection.  

The Board's preceding observation regarding the plain meaning of statutory language is not binding at this juncture, but it is necessary to provide the rationale for the remand below.  There is nothing in the record to show that the Veteran was discharged because of the currently service-connected right shoulder disability.  As noted above, VA has the duty to obtain relevant evidence.  The obvious evidence that would assist in the determination of whether the Veteran is entitled to 100 percent benefits under 38 U.S.C. chapter 33 is a record of the PEB's findings and subsequent endorsements made by the Veteran's former chain of command.  This will allow a fact finder to determine whether the Veteran was discharged for the disability which was ultimately service-connected; the first step in determining whether the Veteran meets the statutory criteria for 100 percent benefits under the post 9/11 GI Bill.

Accordingly, the case is REMANDED for the following action:

1.  VA should contact the Veteran in writing and request that he provide any copies he may have of the Air Force Physical Evaluation Board finding in his case in addition to any other evidence he may deem as relevant to his claim.  In addition, VA should inform the Veteran in accordance with 38 C.F.R. §§ 21.1031 and 21.1032 (2010).  Any response from the Veteran shall be associated with his VA educational benefits folder.

2.  VA shall contact the appropriate record keeping authorities, including the National Personnel Records Center, and make all reasonable attempts to obtain a copy of the findings of an Air Force Physical Evaluation Board relating to the Veteran.  Any such records shall be associated with the Veteran's VA educational benefits folder.


3.  After completion of the foregoing, VA shall readjudicate the Veteran's entitlement to 38 U.S.C.A. Chapter 33 post 9/11 GI Bill educational benefits in excess of 70 percent.  If the benefit sought on appeal remains denied, VA should provide the Veteran with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


